Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-2008

ISP Env Ser Inc v. Linden
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2464




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"ISP Env Ser Inc v. Linden" (2008). 2008 Decisions. Paper 654.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/654


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 07-2464
                     _____________

        ISP ENVIRONMENTAL SERVICES, INC.,

                                   Appellant

                             v.

                THE CITY OF LINDEN;
       JOHN T. GREGORIO, individually and in his
         capacity as Mayor of the City of Linden;
      THE COUNCIL OF THE CITY OF LINDEN;
                 THE UNION COUNTY
            IMPROVEMENT AUTHORITY;
THE MORRIS COMPANIES; MORRIS LINDEN ASSOCIATES,
      LLC; JOSEPH D. MORRIS, individually and in
         his capacity as a principal of The Morris
      Companies and Morris Linden Associates, LLC




      On Appeal from the United States District Court
             for the District of New Jersey
                   No. 05-CV-04249
            Honorable Garrett E. Brown, Jr.


                ARGUED JULY 22, 2008

  Before: McKEE, FUENTES, and JORDAN, Circuit Judges

                 (Filed: August 14, 2008)
Barry H. Evenchick, Esq.
Steven D. Grossman, Esq.
Justin P. Walder, Esq.
Walder, Hayden & Brogan
5 Becker Farm Road
3rd Floor
Roseland, NJ 07068

Mark. A. Belnick, Esq. [ARGUED]
Law Offices of Mark Belnick
Suite 1700B
120 West 45 th Street
New York, NY 10036
       Counsel for Appellant ISP Environmental Services, Inc.

Benjamin Clarke, Esq. [ARGUED]
Alexander Hemsley, III, Esq.
DeCotiis, Fitzpatrick, Cole & Wisler
500 Frank W. Burr Boulevard
Glenpointe Centre West
Teaneck, NJ 07666
      Counsel for Appellees City of Linden, John T. Gregorio, Linden City Council and
The Union County Improvement Authority

Brian J. Molloy, Esq. [ARGUED]
Wilentz, Goldman & Spitzer
90 Woodbridge Center Drive
Suite 900, Box 10
Woodbridge, NJ 07095
       Counsel for Appellees Morris Companies, Morris Linden Associates, LLC and
Joseph D. Morris




                             OPINION OF THE COURT


Per Curiam




                                           2
       ISP Environmental Services, Inc. appeals the district court’s dismissal of its seven-

count Amended Complaint against the City of Linden, New Jersey and others. We have

considered the various arguments of the parties, and conclude that the district court was

correct in its determination that ISP’s Amended Complaint fails to state a federal cause of

action that is ripe for adjudication. Accordingly, we will affirm the judgment of the

district court.




                                             3